Citation Nr: 1412243	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-08 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Mount Carmel East Emergency Department in Columbus, Ohio, on December 21, 2010.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The agency of original jurisdiction (AOJ) reports that the Veteran served on active duty from April 1981 to August 1985.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision in which the VA Ambulatory Care Center in Columbus, Ohio, denied payment or reimbursement for unauthorized medical expenses incurred on December 21, 2010 at Mount Carmel East Emergency Department in Columbus, Ohio.

The record indicates that the Veteran requested a videoconference hearing before the Baord, but that she withdrew the request in October 2011.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On December 21, 2010, the Veteran was treated for otitis media at the Mount Carmel East Emergency Department in Columbus, Ohio.  She seeks reimbursement from VA for the expenses associated with that treatment.  A remand of her claim is necessary for additional evidentiary development.  

The Veteran's claim must be assessed and decided under the provisions of 38 U.S.C.A. § 1725 and § 1728.  38 C.F.R. §§ 17.1000-1002.  To adequately do so, the following questions must be addressed further.  

First, is the Veteran service connected for any disorders?  The record indicates that she is not.  But a more clear communication regarding her status would be helpful.  

Second, prior to December 21, 2010, had the Veteran been enrolled in the VA health care system, and had she received medical services under authority of 38 U.S.C. Chapter 17, within the 24-month period preceding December 21, 2010?  In a June 2011 statement of record, the Veteran indicates treatment at Chalmers P. Wylie VA outpatient clinic for 11 years.  Records pertaining to any such treatment should be included in the claims file.  

Third, in a report associated with the December 21, 2010 treatment, personnel at Mount Carmel East indicate that the Veteran reported a chronic history of treatment for otitis media.  The Veteran reportedly stated that she had received in the previous six to eight weeks treatment from an ENT for otitis media, and that she had been scheduled to undergo surgery for the disorder.  Such recent treatment would be relevant to the issue of whether the Veteran believed on December 21, 2010 that she was experiencing a non-emergent ear infection, or an emergency situation such as a brain tumor (as she asserts).  Any relevant records pertaining to treatment for otitis media should be included in the claims file.  
   
Fourth, the current record indicates that the Veteran had private health insurance at the time of her December 2010 treatment at Mount Carmel East.  It should be determined whether she in fact had private insurance, whether her treatment was covered by the private insurance, or whether any of the costs associated with the December 21, 2010 treatment has been paid by private insurance.  

Accordingly, the case is REMANDED for the following action:

1.  Indicate whether the Veteran has any disorders currently service connected.  

2.  Determine whether the Veteran had been enrolled in the VA healthcare system, and had received any VA treatment, in the 24 months prior to December 21, 2010.  

3.  Include in the claims file any relevant medical evidence pertaining to any VA healthcare treatment the Veteran has received.  If no VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

4.  Include in the claims file any VA or private evidence pertaining to treatment the Veteran has received for her otitis media.   

5,  Determine whether, on December 21, 2010, the Veteran had private insurance with which the costs of treatment for otitis media were defrayed, in whole or in part, or which could be defrayed, in whole or in part, with the filing of a proper insurance claim.      

6.  Then readjudicate the claim on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a Supplemental Statement of the Case, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


